



COURT OF APPEAL FOR ONTARIO

CITATION: Allingham (R.C. Allingham Construction) v. Perrault,
    2018 ONCA 92

DATE: 20180131

DOCKET: C63161

Sharpe, LaForme and van Rensburg JJ.A.

BETWEEN

Robert C. Allingham, carrying on business as R.C.
    Allingham Construction

Plaintiff (Respondent)

and

Robert Perrault and Paula Perrault

Defendants (Appellants)

Clinton H. Culic, for the
    appellants

Colin E. Wright, for the
    respondent

Heard and released
    orally: January 29, 2018

On appeal from the judgment
    of Justice Alan D. Sheffield of the Superior Court of Justice, dated November
    29, 2016.

REASONS FOR DECISION

[1]

This appeal is entirely fact-driven. The appeal
    raises questions of contractual interpretation, credibility and reliability of
    witnesses, and the admissibility and weighing of expert evidence, which are all
    within the province of a trial judge and entitled to deference on appeal.

[2]

The appellant acknowledges that the core issue
    on appeal is responsibility for and alleged deficiencies in the finishing of
    the drywall, and that substantially all of the damages claimed in the
    counterclaim, which was dismissed, was in relation to the cost of replacing the
    drywall.

[3]

The trial judges determination that
    responsibility for the drywall installed by the third parties was assumed by
    the appellant, Mr. Perrault, was fully supported by the evidence. The trial
    judge rejected the argument that although Mr. Perrault hired and paid the
    drywallers the respondent remained responsible for the quality of the drywall
    installation. This conclusion, which is unassailable, disposes of all issues
    with respect to the drywall. As such, any concerns about the qualifications of
    the respondents expert and the determination of the admissibility of further
    expert evidence of the appellants expert, Mr. Welch, are irrelevant to the
    disposition of the appeal.

[4]

As for the argument that the appellant ought to
    have been credited at a higher rate for his labour, we see no error in the
    trial judges assessment of the evidence and his conclusion on this issue.

[5]

For these reasons, the appeal is dismissed. Costs
    to the respondent fixed in the amount $25,000, inclusive of disbursements and
    HST.

Robert
    J. Sharpe J.A.

H.S.
    LaForme J.A.

K.
    van Rensburg J.A.


